MEMORANDUM **
Norman James Field appeals pro se from the district court’s order dismissing his action alleging violations of the Fair Housing Act, 42 U.S.C. § 3601 et seq., as amended by the Fair Housing Amendments Act of 1988 (“FHA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir.2005), and we affirm.
The district court properly dismissed Field’s claim that his landlord failed to provide reasonable accommodations under the FHA because Field failed to allege *531facts that rise to the level of a FHA violation. See 42 U.S.C. § 3604(f)(2)(A), (3)(B); DuBois v. Ass’n of Apartment Owners of 2987 Kalakaua, 453 F.3d 1175, 1179 (9th Cir.2006) (listing elements to establish a claim for reasonable accommodations), cert. denied,-U.S.-, 127 S.Ct. 1267, 167 L.Ed.2d 92 (2007).
The district court properly dismissed Field’s claim for retaliation under the FHA because he did not allege an adverse action or an injury in fact. See 42 U.S.C. § 3617; Walker v. City of Lakewood, 272 F.3d 1114, 1123, 1128-30 (9th Cir.2001) (setting forth requirement for injury in fact and the elements to establish a retaliation claim).
Field’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.